Citation Nr: 9901530	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for a status 
myocardial infarction disability currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to September 
1966.  

This case initially came before the Board of Veterans 
Appeals (Board) on appeal from a decision dated June 1995 
from the Jackson, Mississippi, Regional Office (RO), whereby 
an increased rating for status post myocardial infarction 
disability was denied.  By means of a decision dated November 
1997, the Board remanded this case in order to accomplish 
additional development of the evidence.  The RO, in an action 
dated July 1998, confirmed its earlier decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim for an increased rating of his status 
post myocardial infarction disability has been developed.

2.  A status post myocardial infarction disability is of such 
severity that it precludes more that light manual labor.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for a status post 
myocardial infarction disability are met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, § 4.71a 
Diagnostic Codes 7005 and 7006 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented claims that are 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998), has been satisfied.

The veteran was awarded service connection for a disability 
classified as status post myocardial infarction under 
38 U.S.C.A. § 1151, in a rating decision dated June 1995 
after a review of the evidence then of record.  Specifically, 
the RO noted that the veteran developed acute inferior 
lateral myocardial infarction during a VA surgical procedure.  
The RO assigned a 30 percent evaluation for the additional 
disability resulting from hospitalization.  

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VAs 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998) 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C.A. § 1155 
(West 1991), and utilize separate diagnostic codes to 
identify the various disabilities. 38 C.F.R. Part 4 (1998).

The Diagnostic Code for myocardial infarction was changed in 
January 1998.  As the veterans appeal was pending at that 
time, the Board must evaluate the claim under the Code more 
advantageous to him, which we find to be the latter one.

Diagnostic Code 7006 contemplates a myocardial infarction 
disability.  A 100 percent evaluation is contemplated during 
and for three months following the myocardial infarction, as 
documented by laboratory tests.  Thereafter, a 100 percent 
evaluation is also contemplated where a history of documented 
myocardial infarction results in chronic congestive heart 
failure; or a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricle dysfunction with an ejection fraction of less than 
30 percent.  A 60 percent evaluation is contemplated when 
there is more than one episode of acute congestive heart 
failure in the past year; or a workload of greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricle 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
30 percent evaluation contemplates a workload of greater than 
5 METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  A 10 percent evaluation 
contemplates a workload greater than 7 METs but not greater 
than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or a requirement of continuous 
medication.

The medical evidence shows a report from a sinus bradycardia, 
dated July 1996, which revealed an abnormal ECG when compared 
with the ECG of November 1991; a myocardial perfusion report, 
also dated July 1996, which showed no scintigraphic evidence 
of myocardial ischemia or infarction; and a graded exercise 
summary report, also dated July 1996, which revealed a 
maximum heart rate of 109bpm, which was 67 percent of the 
predicted 167bpm, a maximum blood pressure of 162/82, and a 
maximum workload of 1METs.  

The results of the veterans June 1998 VA examination show 
that the examiner obtained a history from the veteran and 
reviewed his claims folder prior to obtaining an objective 
examination.  The examiner noted that the veteran was a C6 
quadriplegic, and that he does have the labile blood 
pressure which is typical of a patient with a spinal cord 
injury.  The examiner also noted that the veteran underwent 
a cardiac examination that revealed an old inferior 
myocardial infarction andthe presence of ischemia of the mid 
and proximal segments of the anterior wall.  

The examiner found that his activity is extremely limited 
due to his quadriplegia, and listed an impression of 
coronary heart disease status post inferior myocardial 
infarction (remote) with anterior ischemia in the imaging 
study, angina pectoris, Class III, on medical therapy, 
preserved left ventricular function.  The examiner noted that 
a recommendation for cardiac catheterization was made as a 
part of further evaluation, but that the veteran declined 
such evaluation.  

The examiner also noted that [a]lthough his primary 
disability is related to his C5-C6 spinal cord injury, the 
presence of angina symptoms with his limited physical 
activity and with strong emotion are consistent with angina 
that would ordinarily preclude more than light manual 
labor[,] were he capable of performing such.  

The Board finds the June 1998 report particularly probative.  
The examiner of that report obtained a history form the 
veteran, had the opportunity to review his claims folder, and 
found, on objective examination, that the veterans service 
connected disability precluded him from more that light 
manual labor.  The Board notes that the graded exercise 
summary report listed a maximum workload of 1METs.  
However, the examiner did not find that the veterans status 
post myocardial infarction disability produced chronic 
congestive heart failure; or a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricle dysfunction with an ejection fraction of 
less than 30 percent consistent with a 100 percent evaluation 
under Diagnostic Code 7005 or 7006.  As to the prior Code 
provisions, there have been no findings of chronic congestive 
heart failure, angina on moderate exertion, nor is more than 
sedentary employment precluded.  As the veterans status post 
myocardial infarction disability would ordinarily preclude 
anything other than light manual labor, the Board finds that 
a 60 percent evaluation is appropriate.  



ORDER

Entitlement to a 60 percent evaluation for a status myocardia 
infarction disability is met, subject to the laws and 
regulations governing the disbursement of monetary benefits.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was 
before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date which appears on the face of 
this decision constitutes the date of mailing and the copy of 
this decision which you have received is your notice of the 
action taken on your appeal by the Board of Veterans' 
Appeals.



- 2 -
